Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 5 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the features of the claimed invention as described in Claim 1 and further discloses wherein the first mounting member comprises a first contacting flat surface and a first contacting arc surface abutting the first contacting flat surface, the second mounting member comprises a second contacting flat surface and a second contacting arc surface abutting the second contacting flat surface, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with when the first running board body and the second running board body are in a linearly unfolded state, the first contacting flat surface is attached to the second contacting flat surface, when the first running board body and the second running board body are in a folded state, the first contacting arc surface is in contact with the second contacting arc surface.
Although the prior art discloses all the features of the claimed invention as described in Claim 1, the prior art does not disclose or render obvious, absent impermissible hindsight, these features in combination with wherein each of the first running board body and the second running board body is provided with a tapped hole, .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meszaros (2019/0389386).
Consider Claim 1, Meszaros discloses a running board (12), comprising: an intermediate connector comprising a first rotating shaft (42), a second rotating shaft (44), a first mounting member (lug for 42, See Fig. 4), and a second mounting member (lug for 44, See Fig. 4), wherein an axis direction of the first rotating shaft is parallel to an axis direction of the second rotating shaft, the first rotating shaft is connected to the second rotating shaft (by 38), the first rotating shaft is inserted into the first mounting member, the first mounting member rotates about the first rotating shaft, the second rotating shaft is inserted into the second mounting member, and the second mounting member rotates about the second rotating shaft; a first running board body (32) and a second running board body (34), wherein an end of the first running board body is connected to an end of the first mounting member away from the first rotating shaft, an end of the second running board body is connected to an end of the second mounting member away from the second rotating shaft, the first running board body and the 
Consider Claim 2, Meszaros discloses all the features of the claimed invention, as described above, and further discloses wherein the first mounting member is provided with a first through hole at an end thereof, the first rotating shaft is inserted into the first through hole, and the second mounting member is provided with a second through hole at an end thereof, the second rotating shaft is inserted into the second through hole (See Fig. 5).
Consider Claim 3, Meszaros discloses all the features of the claimed invention, as described above, and further discloses wherein the first mounting member comprises two first protruding portions spaced apart from each other, each of the two first protruding portions being provided with the first through hole, the first rotating shaft is accommodated between the two first protruding portions, and both ends of the first rotating shaft are inserted into the first through holes of the two first protruding portions, respectively; the second mounting member comprises two second protruding portions spaced apart from each other, each of the two second protruding portions being provided with the second through hole, the second rotating shaft is accommodated between the two second protruding portions, and both ends of the second rotating shaft are inserted into the second through holes of the two second protruding portions, respectively (See Figs. 4 and 5).
Consider Claim 4, Meszaros discloses all the features of the claimed invention, as described above, and further discloses wherein the intermediate connector (38) further comprises a rotating shaft connector, the rotating shaft connector being provided 
Consider Claim 6, Meszaros discloses all the features of the claimed invention, as described above, and further discloses further comprising an intermediate cover (62, See Fig. 1) covering a connection portion between the first running board body and the second running board body.
Consider Claim 9, Meszaros discloses all the features of the claimed invention, as described above, and further discloses further comprising an anti-skid structure (26) disposed on surfaces of the first running board body and the second running board body.
Consider Claim 10, Meszaros discloses a vehicle (10), comprising a running board (12), wherein the running board comprises: an intermediate connector comprising a first rotating shaft (42), a second rotating shaft (44), a first mounting member (Lugs for 42), and a second mounting member (Lugs for 44), wherein an axis direction of the first rotating shaft is parallel to an axis direction of the second rotating shaft, the first rotating shaft is connected to the second rotating shaft (by 38), the first rotating shaft is inserted into the first mounting member, the first mounting member rotates about the first rotating shaft, the second rotating shaft is inserted into the second mounting member, and the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meszaros (2019/0389386) in view of Bundy (8,641,068).
Consider Claim 8, Meszaros discloses all the features of the claimed invention, as described above, but does not disclose further comprising end heads disposed on an end of the first running board body away from the intermediate connector and disposed on an end of the second running board body away from the intermediate connector.
Bundy discloses end heads (31) disposed on an end of a running board body (20).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Meszaros by further comprising end heads as claimed as it would have been a simple matter of combining prior art elements according to known methods to yield the predictable result of improving the appearance of the running board.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618